Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2001/0047365 A1 discloses the system of the present invention satisfies these needs by providing a markup language packager, which automatically applies metadata values to documents via a wizard interface. Using the markup language packager, a document or other file can be wrapped with markup language code, which will make it index able based on a core, customizable metadata structure. In the preferred embodiment, the system utilizes the XML document encoding standard to encapsulate documents or groups of documents into an XML record. The XML standard allows for the packaging of any document type into a rich metadata XML wrapper. The use of the XML standard also allows open integration to virtually any and all existing XML servers.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … wherein causing the portion of marked code identified in the request to be executed on the one or more cloud platforms comprises, for a given one of the one or more cloud platforms: instantiating a second virtual computing element remote from the virtual computing element at the given cloud platform; generating a code wrapper for the given cloud platform, the code wrapper being configured for transforming input and output of the portion of marked code between the first virtual computing element and the second virtual computing element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.